Citation Nr: 1403890	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  10-25 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a thyroid condition. 

2.  Entitlement to service connection for a thyroid condition, to include hypothyroidism, and as secondary to Addison's disease.  

3.  Entitlement to service connection for Addison's disease, to include adrenal hypofunction.



REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

R. Chakraborty, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to September 1964, and from September 1964 to August 1966.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, in which the RO declined to reopen a previously denied claim for service connection for a thyroid condition.  

Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claim file and the electronic claim file in rendering this decision.  

The issues of entitlement to service connection for a thyroid condition, to include hypothyroidism and as secondary to Addison's disease, and service connection for Addison's disease, to include adrenal hypofunction are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  In a November 1998 rating decision, the RO denied the Veteran's claim for service connection for a thyroid condition; the Veteran did not file a notice of disagreement with this action within one year of being notified of the decision.  

2.  Evidence received since the November 1998 rating decision raises a reasonable possibility of substantiating the claim of service connection for a thyroid condition.  


CONCLUSIONS OF LAW

1. The November 1998 rating decision that denied the claim for service connection for a thyroid condition is final.  38 U.S.C.A § 7105 (c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1998). 

2. New and material evidence sufficient to reopen the claim of service connection for a thyroid condition has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  As to the claim for whether new and material evidence has been received to reopen a claim of entitlement to service connection for a thyroid condition, the Board is reopening the Veteran's claim.  Therefore, any defect in the notice letter concerning the evidence needed to reopen this claim, or, indeed, any deficiency in VA's compliance with its duty to assist the Veteran, cannot be prejudicial to him.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Conway v.Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  See also Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).

Claim to Reopen
 
In a November 1998 rating decision, the RO denied service connection for a thyroid condition.  The Veteran notified of that decision and provided with notice of his appellate rights by letter dated in November 1998.  However, the record does not reflect that he filed a notice of disagreement within one year of this notification.  While a notice of disagreement was filed with a separate issue (service connection for residuals of an ear infection) in March 1999, the Veteran never expressed disagreement with the determination on the thyroid condition issues.  Accordingly, the November 1998 denial is final.  See 38 U.S.C.A § 7105 (c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).

The previously disallowed claim of entitlement to service connection for a thyroid condition may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2002); Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed his application to reopen his claim in October 2009.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  In this regard, in the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

The relevant evidence before the VA at the time of the prior final decision consisted of VA and service treatment records.  The VA treatment records showed treatment for hypothyroidism, but the service treatment records did not show any indication of complaints, treatment or diagnosis of a thyroid condition.  

In denying the claim for service connection in November 1998, the RO found that the Veteran's service treatment records were absent of complaints of, treatment for, or diagnosis of a thyroid condition.  Therefore, to reopen the claim, the new evidence must show that there was an in-service disease or injury.  

Evidence received since the final rating decision consists of VA treatment records showing more extensive encodrine treatment, including for thyroid problems, and a November 2013 appellate brief citing to National Institutes of Health studies indicating that there is a relationship between dysuria and Addison's disease.  The Board notes that both hypothyroidism and Addison's disease are diseases of the endocrine system, and service treatment records (e.g., from April 1965) are indiciative of problems with dysuria.  

For the limited purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Based on the new evidence, the Board finds that there is now sufficient evidence to reopen the claim.  Service treatment records from April 1965 indicated that the Veteran had dysuria.  As Addison's disease and a thyroid condition are both endocrine disorders, there is now evidence of a possible in-service disease or injury, which was the basis for denial of service connection in November 1998.  Therefore, the Board finds that new and material evidence has been received, as it was not previously of record and raises a reasonable possibility of substantiating the claim of service connection for a thyroid condition, and the claim is reopened.  Shade v. Shinseki, 24 Vet. App. 110, 119-21 (2010).




ORDER

New and material evidence having been received, the claim for service connection for a thyroid condition is reopened, and to this limited extent, is granted.  


REMAND

Having reopened the claim, the Board concludes that further development is necessary before a decision may be rendered.  

The Veteran contends that his thyroid condition is related to strep throat that he suffered in service.  April 1965 service treatment records indicate that the Veteran had dysuria, and had red blood cells in his urine.  Radiographic records were obtained in service to rule out renal calculi, and one indicates that the Veteran had a normal radiographic image.  

VA treatment records indicate that the Veteran currently has Addison's disease and central hypothyroidism.  

VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  Thus, in light of the cumulative record discussed above, the AMC should obtain a VA medical examination to ascertain the nature and etiology of the Veteran's hypothyroidism and Addison's disease on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA endocrine examination to determine the nature and etiology of his Addison's disease and hypothyroidism, and any relationship between the two disorders.  The entire claims file, including any relevant Virtual VA or VBMS records, must be The examiner should provide an opinion as to whether it is at least as likely as not (a medical probability of 50 percent or greater) that the Veteran's current Addison's Disease and hypothyroidism had their onset in service, or are otherwise casually related to the Veteran's active service.  The examiner should specifically comment on any relationship between Addison's disease and  the dysuria incurred in service.  All opinions must be supported by a complete rationale in a typewritten report.  

2. Thereafter, readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a 
supplemental statement of the case and allowed an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


